PETERS, J.
I concur. While I believe the procedures in California by which the death penalty is imposed are unconstitutional (see dissenting opinion of Tobriner, J. in In re Anderson and Saterfield, 69 Cal.2d 613 at p. 635 [73 Cal.Rptr. 21, 447 P.2d 117]), this court by a four-to-three majority in that case has decided otherwise, and as long as the majority opinion remains the law of California, I am bound by it. Solely under compulsion of the majority opinion in that case, I concur in this opinion.
Tobriner, J., and Kaus, J. pro tem.,* concurred.

 Assigned by the Chairman of the Judicial Council.